         Case 1:17-cv-00348-RAH Document 32 Filed 06/26/20 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 17-348C
                                      (Filed: June 26, 2020)

                                               )
 BLUECROSS BLUESHIELD                          )
 OF TENNESSEE, INC.,                           )
                                               )
                       Plaintiff,              )
                                               )
 v.                                            )
                                               )
 UNITED STATES,                                )
                                               )
                        Defendant.             )
                                               )

                                             ORDER


        On June 26, 2020, the parties filed a Stipulation for Entry of Judgment (ECF
31). Pursuant to the Stipulation, the Clerk is directed to enter judgment for the plaintiff on Count
I of the First Amended Complaint in the amount of $213,711,246.73. The Clerk shall enter
judgment dismissing with prejudice Count II of the First Amended Complaint. The Clerk is
further directed to close the case.

      It is so ORDERED.

                                                                s/ Richard A. Hertling
                                                                Richard A. Hertling
                                                                Judge
